Citation Nr: 1029772	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  99-22 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for gastroesophageal reflux 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for blurred vision, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for shortness of breath, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986, 
from September 1988 to January 1990, and from November 1990 to 
February 1991.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, Arkansas, 
with further development accomplished by the Regional Offices in 
Nashville, Tennessee and Roanoke, Virginia.  The Veteran's case 
comes from the VA Regional Office in Atlanta, Georgia (RO).  This 
case was remanded by the Board in November 2006 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2006, the Board remanded the claims on appeal for 
further development.  The remand directed the RO to take multiple 
actions, including to make further attempts to obtain the 
Veteran's missing service treatment records.  The evidence of 
record shows that attempts were made to obtain these records from 
the National Personnel Records Center and from another Regional 
Office, after which the RO concluded that the records were 
unavailable.  While this action was substantially compliant with 
the provisions of the November 2006 Board remand, it did not meet 
the criteria of 38 C.F.R. § 3.159(e)(1) (2009).  In order to be 
compliant with 38 C.F.R. § 3.159(e)(1), the Veteran must be 
provided with notice which (a) identifies the specific records 
the RO is unable to obtain; (b) briefly explains the efforts that 
the RO made to obtain those records; (c) describes any further 
action to be taken by the RO with respect to the claim; and (d) 
informs the Veteran that he is ultimately responsible for 
providing the evidence.  There is no evidence of record that the 
Veteran was provided with any notice of any kind that his service 
treatment records were found to be unavailable, let alone notice 
that complied with the provisions of 38 C.F.R. § 3.159(e)(1).  
While the RO sent a letter to the Veteran in December 2006, that 
letter simply requested that the Veteran provide any records in 
his possession and stated that VA was still attempting to obtain 
those records.  It did not state that the Veteran's records had 
been formally found to be unavailable, did not detail the full 
range of efforts made to obtain those records, did not describe 
the further actions to be taken by the RO with respect to the 
claims, and, most importantly, did not inform the Veteran that he 
was ultimately responsible for providing the evidence.

Thus, while the RO complied with the terms of the November 2006 
Board remand, its actions have not satisfied the applicable 
regulatory provisions.  The Board emphasizes that proper 
compliance with the relevant regulations is essential in this 
case, as the Veteran himself has previously submitted copies of 
some service records, indicating that he may have possession of 
the missing service treatment records.  Furthermore, the January 
2009 VA digestive, skin, and respiratory examination report 
specifically stated that etiological opinions could not be 
provided with respect to the Veteran's skin disorder and 
gastreoesophageal reflux disease without access to the service 
treatment records.  As such, the presence, or lack thereof, of 
the Veteran's service treatment records could have a 
determinative impact on the outcome of the Veteran's claims.

Accordingly, the case is remanded for the following actions:

1.	The RO must make another attempt to obtain 
the Veteran's service treatment records 
from every Regional Office that has ever 
handled the Veteran's claims, including 
those in Little Rock, Arkansas, Nashville, 
Tennessee, and Roanoke, Virginia.  All 
attempts to secure the evidence must be 
documented in the claims folder, and any 
negative replies must be associated with 
the claims folder.  If, after making 
reasonable efforts to obtain the 
above-noted records, the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; 
(b) briefly explain the efforts that 
the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) inform the Veteran that 
he is ultimately responsible for 
providing the evidence.  The Veteran 
must then be given an opportunity to 
respond.

2.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran must be 
provided with a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


